Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The present application, filed on March 19, 2021, in which claims 1-5 and 8-13 were presented for examination, of which claim 1 was amended, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed on March 19, 2021 have been fully considered but they are not persuasive. 
Applicant’s 1st Argument: Primrose fails to disclose, teach, or suggest that a rear edge of shell 1 extends within a plane bisecting the user's head into front and rear halves, such that the rigid shell does not cover the rear half of the user's head when shell 1 is worn on the user's head. To the contrary, shell 1 includes a back 4 which covers a rear half of the user's head. Primrose is therefore different from claim 1, which requires the rear edge of the rigid shell to extend within a plane bisecting the user's head into a front half and a rear half when the rigid shell is worn on the user's head, such that the rigid shell does not cover the rear half of the user's head when the rigid shell is worn on the user's head.
Examiners Response: Examiner respectfully disagrees and explains below how the amended limitations are disclosed by Primrose.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the limitation “such that the rigid shell does not cover the rear half of the users head” in lines: 7-8 is claiming a human organism. Examiner suggests changing the limitation to “such that the rigid shell is configured to not cover the rear half of the users head”.
Claims 2-6 and 9-13 are rejected because they depend directly or indirectly on rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Primrose (U.S. 2004/0181854) in view of Haseyama (U.S. 2002/0193459).
Regarding claim 1, Primrose discloses a helmet padding system (see headgear of Fig. 1-5) comprising: a rigid shell (1; see Para. [0017]) configured to cover at least a portion of a top of a user's head and be worn under a baseball cap (based on the configuration of the headgear and Para. [0016]), the rigid shell  (1) having a front edge (2, Fig. 1) configured to be positioned at a front of the user's head when the rigid (“configured to…head” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) and a rear edge (see annotated Fig. 2 or 3 below) opposite the front edge (2, Fig. 1 and 2), the rear edge (see annotated Fig. 2 or 3 below) configured to extend within a plane (see annotated Fig. 2, examiner notes the annotated “rear edge” in Fig. 2 is shown as extending within a plane) bisecting the user's head into a front half of the user's head and a rear half of the user's head when the rigid shell (1) is worn on the user's head (“configured to…worn on the user’s head” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), such that the rigid shell (1) does not cover the rear half of the user's head when the rigid shell (1) is worn on the user's head (Examiner notes the shell is exposed towards its rear, which would cause the shell to not cover the rear half of the users head when worn), the rigid shell (1) further including a pair of slots (6 on either side, Fig. 3 and 4) extending from the rear edge (see annotated Fig. 2 or 3 below) in a direction toward the front of the user's head when the rigid shell is worn on the user's head (examiner notes this is shown in Fig. 1-3); and a spacing pad (see Para. [0020] which includes a foam such as PU foam that lines 1) positioned within the rigid shell (1), the spacing pad including a layer of material (e.g. PU).

    PNG
    media_image1.png
    335
    575
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated

    PNG
    media_image2.png
    370
    490
    media_image2.png
    Greyscale

Fig. 3-Examiner Annotated

Primrose does not disclose the spacing pad including a layer of elastomeric material.
However, Haseyama teaches a similar configuration (i.e. a polyurethane, Par. 0011), which can be used as a helmet lining, see Para. [0388]) that is specifically an elastomer (Par. 0011).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use an elastomeric material as taught by Haseyama as the material for the spacing pad of Primrose. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because elastomeric materials were a well-known material for helmet padding as taught by Haseyama, in order to have a material with excellent flexibility, thermal insulation and surface properties (see Abstract of Haseyama).
.

Regarding claim 2, Primrose in view of Haseyama disclose the rigid shell (1, Fig. 1 of Primrose) comprises a lower circumferential edge configured to extend around less than all of the user's head (2 at 3; “configured to…head” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 1).

Regarding claim 3, Primrose in view of Haseyama disclose the lower circumferential edge (2 at 3; Fig. 1, 2 of Primrose) extends in a single plane (see annotated Fig. 1 above).

Regarding claim 6, Primrose in view of Haseyama disclose the spacing pad consists of a single layer (Para. [0020] of Primrose, examiner notes the “single layer” is a foam having a range of 2mm to 16 mm thickness) of the elastomeric material (Para. [0011] of Haseyama).

Regarding claim 9, Primrose in view of Haseyama disclose the pair of slots (6 on either side; Fig. 3 and 4 of Primrose) are positioned on either side of an apex of the rigid shell (see positioning of 6 relative to apex of 1 in Fig. 4).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Primrose in view of Haseyama, further in view of Votel (U.S. D671,271), hereinafter Votel.
Regarding claim 4, Primrose in view of Haseyama disclose the rigid shell (1, Fig. 1 of Primrose) and the front edge of the rigid shell (2).
They do not disclose at least one elevated ridge.
However, Votel teaches yet another headgear, wherein Votel teaches a shell comprises at least one elevated ridge (see annotated Fig. 1 below) extending from an area adjacent a front edge of the shell (see annotated Fig. 1 below) toward a rear edge of the shell (see annotated Fig. 1 below).

    PNG
    media_image3.png
    381
    583
    media_image3.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image4.png
    489
    532
    media_image4.png
    Greyscale

Fig. 4-Examiner Annotated

Primrose in view of Haseyama, by incorporating an elevated ridge as taught by Votel, in order to add durability or improved fit to headgear.

Regarding claim 12, Primrose in view of Haseyama disclose the rigid shell (1, Fig. 1 of Primrose) and slots (6 on each side).
They do not disclose at least one elevated ridge.
However, Votel teaches yet another headgear, wherein Votel teaches a shell comprises at least one elevated ridge (see annotated Fig. 1 above) extending from an area adjacent a front edge of the shell (see annotated Fig. 1 above) toward a rear edge of the shell (see annotated Fig. 1 above), and a pair of slots (see annotated Fig. 1 above) are positioned .
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Primrose and Haseyama's teaching of headgear and slots to include Votel's teaching of headgear and an elevated ridge with slots are positioned on either side of the elevated ridge since Votel teaches doing so is known in the art and it would be obvious to one of ordinary skill that an elevated ridge may be used to add durability or improved fit to core of the headgear while not interfering with the possible movement of the slots to accommodate a particular wearer.

Claims 5, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Primrose in view of Haseyama, further in view of Racine (U.S. 2002/0035748).
Regarding claim 5, Primrose in view of Haseyama disclose the spacing pad (see Para. [0020] of Primrose)  comprises a portion that lines the shell (Par. 0020)
They do not disclose the portion extending circumferentially around an entire lower circumferential edge of the rigid shell.
However, Racine teaches a similar configuration (i.e. a helmet shell with a spacing pad, combination of 31 and 33, in Fig. 6a) specifically extending circumferentially around an entire lower circumferential edge of the rigid shell (see Fig. 6a below).

    PNG
    media_image5.png
    513
    480
    media_image5.png
    Greyscale

Fig. 6a-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet as disclosed by Primrose and Haseyama, by having a portion of the spacing pad extend circumferentially around an entire lower circumferential edge of the rigid shell as taught by Racine, in order to provide better protection and comfort 


Regarding claim 10, Primrose in view of Haseyama disclose the spacing pad (see Para. [0020] of Primrose) comprises a portion is coupled to the shell (see Para. [0020]).
They do not disclose the pad coupled between the pair of slots.
However, Racine teaches a similar configuration (i.e. a shell with a spacing pad coupled; Fig 4 and 6A), wherein a portion of the spacing pad (54, Fig. 4) is between a pair of slots (see annotated Fig. 6a above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet as disclosed by Primrose in view of Haseyama, by incorporating a spacing pad that includes a portion between slots as taught by Racine, in order to provide better protection and comfort.

Regarding claim 11, Primrose in view of Haseyama, further in view of Racine disclose the portion of the spacing pad (see Para. [0020] of Primrose) coupled to the rigid shell (see Para. [0020]) between (see Fig. 6A of Racine) the pair of slots (6 on each side of Primrose) is positioned adjacent (see positioning in Fig. 6A of Racine) the rear edge of the rigid shell (4 of Primrose).

Regarding claim 13, Primrose in view of Haseyama disclose the spacing pad (see Para. [0020] of Primrose) comprises a portion that lines the shell (see Para. [0020]), of the rigid shell (1).
They do not disclose the portion it specifically extending circumferentially around at least a portion of a lower circumferential edge.
Racine teaches a similar configuration (i.e. a shell with a spacing pad, combination of 31 and 33, coupled; Fig 6A), wherein the spacing pad is extending circumferentially around a lower circumferential edge (see Fig. 6a above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet as disclosed by Primrose in view of Haseyama, by incorporating a pad that is extending circumferentially around a lower circumferential edge as taught by Racine, to insure the padding substantially covers the entire surface of the helmet (see Para. [0035] of Racine) would which provide better protection and comfort.


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/Primary Examiner, Art Unit 3732